   Case 2:20-cv-11803-JFW-GJS Document 32 Filed 01/19/21 Page 1 of 1 Page ID #:2681




                                UNITED STATES DISTRICT COURT                                           JS-6
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES -- GENERAL

Case No.      CV 20-11803-JFW(GJSx)                                            Date: January 19, 2021

Title:        Julie Ann Goldberg -v- Audi Financial Services, et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                  None Present
              Courtroom Deputy                                Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                     ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                  None

PROCEEDINGS (IN CHAMBERS):                ORDER REMANDING ACTION TO LOS ANGELES
                                          SUPERIOR COURT

        The Court has reviewed Plaintiff's Voluntary Dismissal of Cause of Action 8, filed January
15, 2021 (Docket No. 26), which was filed in response to the Court's January 11, 2021 Order
Regarding Dismissal of Federal Claim (Docket No. 19). In light of Plaintiff's request that the Court
accept the dismissal of her eighth cause of action, the Court DISMISSES without prejudice
Plaintiff's eighth cause of action for violation of the Fair Credit Reporting Act, 15 U.S.C. §§ 1681, et
seq.

        As a result of the dismissal of the only claim over which this Court has original jurisdiction,
and after considering judicial economy, convenience, fairness, and comity, the Court declines to
exercise supplemental jurisdiction over Plaintiff's remaining state law claims. Indeed, although
Plaintiff's state and federal law claims are based on similar facts and theories, the state law claims
have unique elements and involve complex issues, which are more appropriately resolved by the
state court. "Needless decisions of state law should be avoided both as a matter of comity and to
promote justice between the parties, by procuring for them a surer-footed reading of applicable
law." United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966). Accordingly, the Court
REMANDS this action to the Los Angeles Superior Court.

         IT IS SO ORDERED.




                                             Page 1 of 1                          Initials of Deputy Clerk sr
